         Case 14-70358-hdh13 Doc 42 Filed 03/10/20                  Entered 03/10/20 15:16:46            Page 1 of 2




  The following constitutes the ruling of the court and has the force and effect therein described.



   Signed March 10, 2020
                                               United States Bankruptcy Judge
     ______________________________________________________________________




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE NORTHERN DISTRICT OF TEXAS
                                          WICHITA FALLS DIVISION



IN RE:                                                                            CASE NUMBER: 14-70358

MARION EUGENE HAIR                                                                Chapter 13



Order of Discharge
  IT IS ORDERED:       A discharge under 11 U.S.C. § 1328(a) is granted to the above named debtor(s).


 Explanation of Bankruptcy Discharge in a Chapter 13 Case

 This order does not close or dismiss the case.

 Creditors cannot collect discharged debts

 This order means that no one may make any attempt to collect a discharged debt from the debtors personally. For
 example, creditors cannot sue, garnish wages, assert a deficiency, or otherwise try to collect from the debtors
 personally on discharged debts. Creditors cannot contact the debtors by mail, phone, or otherwise in any attempt to
 collect the debt personally. Creditors who violate this order can be required to pay debtors damages and attorney’s fees.

 However, a creditor with a lien may enforce a claim against the debtors’ property subject to that lien unless the lien was
 avoided or eliminated. For example, a creditor may have the right to foreclose a home mortgage or repossess an
 automobile.

 This order does not prevent debtors from paying any debt voluntarily.
        Case 14-70358-hdh13 Doc 42 Filed 03/10/20                    Entered 03/10/20 15:16:46             Page 2 of 2

Most debts are discharged
Most debts are covered by the discharge, but not all. Generally, a discharge removes the debtors’ personal liability for
debts provided for by the chapter 13 plan.

In a case involving community property: Special rules protect certain community property owned by the debtor’s spouse,
even if that spouse did not file a bankruptcy case.


Some debts are not discharged

Examples of debts that are not discharged are:

   ·debts that are domestic support obligations;

   ·debts for most student loans;

   ·debts for certain types of taxes specified in 11 U.S. C. §§ 507(a)(8)(C), 523(a)(1)(B), or 523(a)(1)(C) to the extent not
       paid in full under the plan;

   ·debts that the bankruptcy court has decided or will decide are not discharged in this bankruptcy case;

   ·debts for restitution, or a criminal fine, included in a sentence on debtor’s criminal conviction;

   ·some debts which the debtors did not properly list;

   ·debts provided for under 11 U.S.C. § 1322(b)(5) and on which the last payment or other transfer is due after the date
       on which the final payment under the plan was due;

   ·debts for certain consumer purchases made after the bankruptcy case was filed if obtaining the trustee’s prior approval
       of incurring the debt was practicable but was not obtained;

   ·debts for restitution, or damages, awarded in a civil action against the debtor as a result of malicious or willful injury by
       the debtor that caused personal injury to an individual or the death of an individual; and

   ·debts for death or personal injury caused by operating a vehicle while intoxicated.

In addition, this discharge does not stop creditors from collecting from anyone else who is also liable on the debt, such
as an insurance company or a person who cosigned or guaranteed a loan.



This information is only a general summary of a chapter 13 discharge; some exceptions exist. Because the law is
     complicated, you should consult an attorney to determine the exact effect of the discharge in this case.
